Case 2:20-cr-00841 "SEALE inTXSD Page 1of1

United States Courts
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION MAR 1.6 2020

David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA g§
v. §
S YLM
§  CRIMINALNO, C- A0- 7
LIZA DIAZ § |
§  UNDERSEAL
§

MOTION TO SEAL COMPLAINT AND RELATED DOCUMENTS
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW the United States of America through its United States Attorney, Ryan K.
Patrick, in and for the Southern District of Texas, and Lance Watt, Assistant United States
Attorney, and moves the Honorable Court to seal the above-styled and numbered Complaint as
knowledge of this Complaint at this time could compromise the arrest of the defendant.

WHEREFORE, PREMISES CONSIDERED, the United States respectfully requests the
Court seal the above-entitled and numbered Complaint, this Motion to Seal and Order and the
Arrest Warrant until the defendant is arrested.

Respectfully submitted,

RYAN K. PATRICK
UNITED STATES, ATTORNEY
OO ae a

 

oo ———
By: OVA BES.
LANCE WATT

Assistant United States Attorney
Federal Bar No. 606949

State Bar No. 24037681

800 N. Shoreline Blvd., Suite 500
One Shoreline Plaza

Corpus Christi, Texas 78401

 
